Name: Council Decision (CFSP) 2017/1253 of 11 July 2017 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger)
 Type: Decision
 Subject Matter: social affairs;  Africa;  politics and public safety;  European construction
 Date Published: 2017-07-12

 12.7.2017 EN Official Journal of the European Union L 179/15 COUNCIL DECISION (CFSP) 2017/1253 of 11 July 2017 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 16 July 2012, the Council adopted Decision 2012/392/CFSP (1) establishing a European Union CSDP mission in Niger (EUCAP Sahel Niger) to support the capacity building of the Nigerien security actors in the fight against terrorism and organised crime. (2) On 18 July 2016, the Council adopted Decision (CFSP) 2016/1172 (2), extending the Mission until 15 July 2018 and providing for a financial reference amount until 15 July 2017. (3) Decision 2012/392/CFSP should be amended to provide for a financial reference amount for the period from 16 July 2017 to 15 July 2018. (4) EUCAP Sahel Niger will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty on European Union, HAS ADOPTED THIS DECISION: Article 1 In Article 13(1) of Decision 2012/392/CFSP, the following subparagraph is added: The financial reference amount to cover the expenditure related to EUCAP Sahel Niger for the period from 16 July 2017 to 15 July 2018 shall be EUR 31 000 000. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 16 July 2017. Done at Brussels, 11 July 2017. For the Council The President T. TÃ NISTE (1) Council Decision 2012/392/CFSP of 16 July 2012 on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 187, 17.7.2012, p. 48). (2) Council Decision (CFSP) 2016/1172 of 18 July 2016 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 193, 19.7.2016, p. 106).